DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in Claim 19 that “each main landing gear is configured to pivot the main post forward and outboard” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuhr (US 5000400 A).
For claim 15, Stuhr discloses an aircraft (Fig. 3) comprising: a fuselage including a nose (Fig. 3); a cargo floor (Fig. 1, floor of central compartment, under seats) extending longitudinally along the fuselage (Fig. 3, compartment 26 extends longitudinally along fuselage); and a pair of main landing gears (12 and 14) comprising a pair of main posts disposed across the fuselage (Fig. 2, posts 58 located on each side of the fuselage), each main post having a main wheel (wheels 78) and configured to pivot forward toward the nose to retract the main wheel (Figs. 10-12) to a retracted position where the main wheel is outboard from the cargo floor (Fig. 1, wheels 78 are outboard from floor of central compartment) with at least a portion of the main wheel higher than the cargo floor (Fig. 1, portion of 78 higher than floor of central compartment).
For claim 16, Stuhr discloses the aircraft of claim 15 further comprising: a pair of body fairings mounted to the fuselage (Fig. 2, open doors hanging to the right of 12 and to the left of 14, mounted at the corners of the fuselage), wherein each main post (58) includes at least two main wheels arranged in tandem longitudinally (Fig. 10, wheels 78), and wherein the at least two main wheels in the retracted position are disposed outside of the fuselage (Fig. 1, wheels 78 are immediately to the left and right of fuselage compartment) and inside one of the pair of body fairings (Fig. 1, wheels 78 are inside the closed doors beneath them).
For claim 17, Stuhr discloses the aircraft of claim 15 wherein: the pair of main posts are pivotally attached to the aircraft via pivot attachments disposed outboard from the cargo floor (Figs. 1-2, trunnion 52 are outboard from floor of central compartment).
For claim 20, Schlender discloses the aircraft of claim 15 wherein: each main landing gear is configured to extend the main post to an extended position via gravity and aerodynamic drag (as landing gear 12 and 14 are configured to pivot forward during retraction they would be able to extend via gravity and aerodynamic drag).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-5, and 8-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlender (US 2659555 A), in view of Stuhr.
For claim 1, Schlender discloses an aircraft (Fig. 1) comprising: a fuselage (9) including a nose (Fig. 1, nose); a pair of main landing gears (Fig. 1, rear landing gear, 99) comprising a pair of main posts disposed across the fuselage (Fig. 4, struts 2 on either side of fuselage), each main post having a main wheel (1); and a pair of nose landing gears (Fig. 1, front landing gear 99) comprising a pair of nose posts disposed across the fuselage (Fig. 4, struts 2 on either side of fuselage), each nose post having a nose wheel (1) and configured to pivot inboard to retract the nose wheel (Col 6, lines 6-7. “each landing unit swings upwardly and inwardly”), but fails to disclose that each main post is configured to pivot forward toward the nose to retract the main wheel.
Schlender discloses that one of the main posts is configured to pivot forward, while the other pivots rearward. However, Stuhr teaches that each main post is configured to pivot forward toward the nose to retract the main wheel (Fig. 3, 12 and 14; Fig. 10-12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main landing gear disclosed by Schlender by having each main post configured to pivot forward toward the nose to retract the main wheel as disclosed by Stuhr. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (landing gear that pivots rearward during retraction) for another (landing gear that pivots forward during retraction) to obtain predictable results (landing gear that pivot to retract to reduce drag during flight). Additionally, one of ordinary skill in the art would have been motivated to have both landing gear pivot forward during retraction to be able to use drag to help deploy the landing gear.
For claim 2, Schlender as modified discloses the aircraft of claim 1 but fails to disclose the aircraft further comprising: a cargo floor extending longitudinally along the fuselage, wherein each main landing gear is configured to pivot the main post forward toward the nose to retract the main wheel to a retracted position where the main wheel is outboard from the cargo floor with at least a portion of the main wheel higher than the cargo floor.
However, Stuhr teaches an aircraft (10) comprising: a cargo floor (Figs. 1 and 2, shown below seats) extending longitudinally along the fuselage (Fig. 3, central cargo compartment extends longitudinally), wherein each main landing gear (12 and 14) is configured to pivot the main post forward (at 52) toward the nose to retract the main wheel to a retracted position (Fig. 1) where the main wheel is outboard from the cargo floor (Fig. 1, wheels 78 outboard from floor of central cargo compartment) with at least a portion of the main wheel higher than the cargo floor (Fig. 1, at least a portion of wheels 78 is higher than cargo floor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schlender as modified by having a cargo floor extending longitudinally along the fuselage, wherein each main landing gear is configured to pivot the main post forward toward the nose to retract the main wheel to a retracted position where the main wheel is outboard from the cargo floor with at least a portion of the main wheel higher than the cargo floor as disclosed by Stuhr. One of ordinary skill in the art would have been motivated to make this modification to have a floor that supports cargo and to have the main landing gear stowed in a position that minimizes the height of the aircraft in flight for aerodynamic benefits, such as reduced drag or reduced sound.
For claim 3, Schlender as modified discloses the aircraft of claim 2 further comprising: a pair of body fairings mounted to the fuselage (Fig. 1, open flaps by wheels; fairing is defined as “a structure on the exterior of an aircraft or boat, for reducing drag” (https://www.thefreedictionary.com/fairing)), 
However, Stuhr teaches wherein each main post (58 of gears 12 and 14) includes at least two main wheels arranged in tandem longitudinally (Fig. 10, 78); and wherein the at least two main wheels (78) in the retracted position (Fig. 1) are disposed outside of the fuselage (compartment 28 is in the wings and outside the fuselage) and inside one of the pair of body fairings (inside flaps – shown open in Fig. 2, hanging down to the right of landing gear 12 and to the left of landing gear 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schlender as modified by having each main post include at least two main wheels arranged in tandem longitudinally; and wherein the at least two main wheels in the retracted position are disposed outside of the fuselage and inside one of the pair of body fairings as disclosed by Stuhr. One of ordinary skill in the art would have been motivated to make this modification for stability, increased cargo space, and aerodynamics.
For claim 4, Schlender as modified discloses the aircraft of claim 2 wherein: the pair of main posts (2) are pivotally attached to the aircraft via pivot attachments (Fig. 4, 22), but fails to disclose that they are disposed outboard from the cargo floor.
However, Stuhr discloses that the pivot attachments (52) are disposed outboard from the cargo floor (Figs, 1-2, pivots 52 are outboard of floor of central cargo compartment).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schlender as modified by having the pivot attachments disposed outboard from the cargo floor as disclosed by Stuhr. One of ordinary skill in the art would have been motivated to make this modification to have the gear in a stowed position that 
For claim 5, Schlender as modified discloses the aircraft of claim 1 wherein: each main landing gear (99) is configured to extend the main post (2) to an extended position via gravity and aerodynamic drag (the gear as modified are configured this way by nature of the forward pivot during retraction).
For claim 8, Schlender discloses the aircraft of claim 1, but fails to disclose that each nose landing gear is configured to pivot the nose post inboard and forward toward the nose.
Schlender discloses that one of the nose landing gear is configured to pivot forward, while the other pivots rearward. However, Stuhr teaches that each landing gear is configured to pivot the post inboard and forward toward the nose (Fig. 3, 16 and 18; Fig. 13-15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nose landing gear disclosed by Schlender by having each nose landing gear is configured to pivot the nose post inboard and forward toward the nose as disclosed by Stuhr. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (landing gear that pivots rearward during retraction) for another (landing gear that pivots forward during retraction) to obtain predictable results (landing gear that pivot to retract to reduce drag during flight). Additionally, one of ordinary skill in the art would have been motivated to have both landing gear pivot forward during retraction to be able to use drag to help deploy the landing gear.
For claim 9, Schlender as modified discloses the aircraft of claim 1 wherein: each nose landing gear is configured to extend the nose post to an extended position via gravity and aerodynamic drag (by nature of having each nose landing gear pivot forward during retraction the landing gears are able to extend via gravity and aerodynamic drag).
For claim 10, Schlender discloses an aircraft (Fig. 1) comprising: a fuselage (9) including a nose (Fig. 1, nose); and a pair of nose landing gears (Fig. 1, front landing gear 99) comprising a pair of nose posts disposed across the fuselage (Fig. 4, struts 2 on either side of fuselage), each nose post having a nose wheel (1) and configured to pivot inboard to retract the nose wheel toward a center line extending longitudinally along a belly of the fuselage (Col 6, lines 6-7. “each landing unit swings upwardly and inwardly”), but fails to disclose that retraction of the pair of nose landing gears is symmetric about the center line.
Schlender discloses that one of the pair of landing gears pivots forward while the other pivots rearward. However, Stuhr teaches retraction of landing gears that is symmetric about the center line, both pivoting forward and inboard (Fig. 3, 16 and 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nose landing gear disclosed by Schlender by having retraction of landing gears that is symmetric about the center line, with each landing gear pivot forward toward the nose as disclosed by Stuhr. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (landing gear that pivots rearward during retraction) for another (landing gear that pivots forward during retraction) to obtain predictable results (landing gear that pivot to retract to reduce drag during flight). Additionally, one of ordinary skill in the art would have been motivated to have both landing gear pivot forward during retraction to be able to use drag to help deploy the landing gear.
For claim 14, Schlender discloses the aircraft of claim 10 wherein: each nose landing gear (99) is configured to pivot the nose post (2) inboard (Col 6, lines 6-7, “each landing unit swings upwardly and inwardly”) and forward toward the nose (as modified by Stuhr, Fig. 3, 16 and 18).

Claims 6-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlender, in view of Stuhr as applied above, further in view of Large et al (“Large”) (US 5100083 A).
For claim 6, Schlender as modified discloses the aircraft of claim 1 further comprising: wherein each nose landing gear (99) is configured to pivot the nose post to a retracted position to move the nose wheel toward a center of the fuselage (Fig. 4; Col 6, lines 6-7. “each landing unit swings upwardly and inwardly”), but fails to disclose a cargo floor extending longitudinally along the fuselage and that the nose wheel moves underneath the cargo floor.
However, Large teaches a cargo floor (Figs. 6-8, flight deck 128) extending longitudinally along the fuselage and that the wheel (138) moves underneath the cargo floor (Fig. 7, 138 retracted to be under 128). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schlender as modified by having a cargo floor extending longitudinally along the fuselage and the nose wheel move underneath the cargo floor as disclosed by Large. One of ordinary skill in the art would have been motivated to make this modification to have a cargo floor to store cargo on and to retract the wheels under the cargo floor to reduce the profile of the aircraft to reduce drag.
For claim 7, Schlender as modified discloses the aircraft of claim 6 further comprising: a pair of nose fairings (Fig. 1, open flaps by wheels) mounted to the fuselage (9), and wherein each of the pivot points (22) is disposed inside one of the pair of nose fairings (Fig. 4), but fails to disclose that the pair of nose posts are pivotally attached to the fuselage via pivot points disposed outboard from the cargo floor, and wherein each of the pivot points is disposed outside of the fuselage.
However, Large teaches a pair of posts (Figs. 6-8, 134) pivotally attached to the fuselage via pivot points (136) disposed outboard from the cargo floor (Fig. 7, 136 is outboard from 128), and wherein each of the pivot points is disposed outside of the fuselage (Fig. 7, 136 is outside of 126).

For claim 11, Schlender as modified discloses the aircraft of claim 10 further comprising: wherein each nose landing gear (99) is configured to pivot the nose post to a retracted position to move the nose wheel toward the center line (Fig. 4; Col 6, lines 6-7. “each landing unit swings upwardly and inwardly”), but fails to disclose a cargo floor extending longitudinally along the fuselage and that the wheel moves underneath the cargo floor.
However, Large teaches a cargo floor (Figs. 6-8, flight deck 128) extending longitudinally along the fuselage and that the wheel (138) moves underneath the cargo floor (Fig. 7, 138 retracted to be under 128).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schlender as modified by having a cargo floor extending longitudinally along the fuselage and the nose wheel move underneath the cargo floor as disclosed by Large. One of ordinary skill in the art would have been motivated to make this modification to have a cargo floor to store cargo on and to retract the wheels under the cargo floor to reduce the profile of the aircraft to reduce drag.

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlender, in view of Stuhr, as applied above, and further in view of Large and Pauli et al (“Pauli”) (US 3335981 A).
For claim 12, Schlender as modified discloses the aircraft of claim 11 wherein: the pair of nose posts are pivotally attached to the fuselage via pivot points disposed aft of the nose frame (Fig. 1, nose landing gear located aft of a nose frame located at the tip of the nose cone), but fails to disclose that the nose includes a hinge configured to pivot from a nose frame of the fuselage for loading cargo onto the cargo floor through the nose frame
However, Pauli teaches that the nose (11) includes a hinge (12) configured to pivot from a nose frame (frame of the forward opening of compartment 13, including side walls and floor and ceiling around opening) of a fuselage for loading cargo onto a cargo floor (floor of compartment 13) through the nose frame (frame at opening of 13), and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schlender as modified by having the nose include a hinge configured to pivot from a nose frame of a fuselage for loading cargo onto a cargo floor through the nose frame as disclosed by Pauli. One of ordinary skill in the art would have been motivated to make this modification to provide easy loading/unloading of cargo through a large opening that does not interfere with the landing gear (Pauli, Col. 1, lines 30-50).
For claim 13, Schlender as modified discloses the aircraft of claim 12 further comprising: a pair of nose fairings (Fig. 1, open flaps by wheels) mounted to the fuselage (9), wherein the pair of nose posts are pivotally attached to the aircraft via pivot points (22) disposed inside one of the pair of nose fairings (Fig. 4), but fails to disclose that the pivot points are disposed outboard from the cargo floor, and wherein each of the pivot points is disposed outside of the fuselage.
However, Large teaches that the pivot points (136) are disposed outboard from the cargo floor (Fig. 7, 136 is outboard from 128), and wherein each of the pivot points is disposed outside of the fuselage (Fig. 7, 136 is outside of 126).
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuhr in view of Meneghetti (US 6173920 B1).
For claim 18, Stuhr discloses the aircraft of claim 15, but fails to disclose wherein: the pair of main posts are pivotally attached to the aircraft via pivot attachments disposed underneath the cargo floor.
However, Meneghetti teaches a pair of main posts (Fig. 7, two posts of two landing gears) are pivotally attached (Fig. 7, pivot point shown common to solid and dashed drawings) to the aircraft via pivot attachments disposed underneath the cargo floor (Fig. 7, beam above pivot point is a cabin floor, as shown in Fig. 3; Col 2, lines 18-19, “Fig. 7… shown in side views identical to previous FIGS. 3-6, intended for comparison with those figures”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main landing gear disclosed by Stuhr by having the pair of main posts be pivotally attached to the aircraft via pivot attachments disposed underneath the cargo floor as disclosed by Meneghetti. One of ordinary skill in the art would have been motivated to make this modification to reduce the cross section profile of the aircraft for drag reduction purposes.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuhr in view of Schlender.
For claim 19, Stuhr discloses the aircraft of claim 15, but fails to disclose wherein: each main landing gear is configured to pivot the main post forward and outboard.
However, Schlender teaches that a main landing gear is configured to pivot the main post forward and outboard (Col 6, lines 6-9, “each landing unit swings upwardly and inwardly, one unit of a pair swinging forwardly and the other unit of the same pair swinging rearwardly” during retraction; therefore, during extension this process is reversed and one of the pair pivots forward and inboard; Col 4, lines 59-61, “The effect of this is to swing outwardly the swinging, wheel-mounting ends of the paired landing units”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nose landing gear disclosed by Stuhr by having each main landing gear be configured to pivot the main post forward and outboard disclosed by Schlender. One of ordinary skill in the art would have been motivated to make this modification so that the wheels of the gear could be stored outboard of the cargo space. Additionally, one of ordinary skill in the art would have been motivated to have both landing gear pivot forward during retraction to be able to use drag to help deploy the landing gear and since it would be a simple substitution of one known element (landing gear that pivots rearward during retraction) for another (landing gear that pivots forward during retraction) to obtain predictable results (landing gear that pivot to retract to reduce drag during flight). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642